           Case 16-33469 Document 231 Filed in TXSB on 09/29/20 Page 1 of 29


                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

  In re:                                          §    Case No. 16-33469
                                                  §
  THERMA-FLITE, INC.                              §
                                                  §
                                                  §
                      Debtor(s)                   §

            CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
            CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                       AND APPLICATION TO BE DISCHARGED (TDR)

          Janet S. Northrup, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $1,789,010.86           Assets Exempt:        NA
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $144,930.37         Without Payment:      NA

Total Expenses of
Administration:                   $227,493.81


        3)      Total gross receipts of $372,424.18 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $0.00 (see Exhibit 2), yielded net receipts of $372,424.18 from the
liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
         Case 16-33469 Document 231 Filed in TXSB on 09/29/20 Page 2 of 29




                                   CLAIMS           CLAIMS             CLAIMS               CLAIMS
                                 SCHEDULED         ASSERTED           ALLOWED                PAID
  Secured Claims
  (from Exhibit 3)                $9,367,078.37    $10,305,728.50              $0.00               $0.00
  Priority Claims:
      Chapter 7
      Admin. Fees and                      NA        $227,531.01        $227,531.01         $227,493.81
      Charges
       (from Exhibit 4)
      Prior Chapter
      Admin. Fees and                      NA              $0.00               $0.00               $0.00
      Charges (from
      Exhibit 5)
      Priority
      Unsecured                    $251,000.00        $82,781.41          $25,182.54         $25,182.54
      Claims
      (From Exhibit 6)
  General Unsecured
  Claims (from                    $1,965,796.07    $41,746,177.34    $40,466,932.00         $119,747.83
  Exhibit 7)
           Total
     Disbursements               $11,583,874.44    $52,364,914.84    $40,719,645.55         $372,424.18

        4). This case was originally filed under chapter 7 on 07/08/2016. The case was pending
  for 50 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 09/16/2020                               By: /s/ Janet S. Northrup
                                                         /Jan Trustee
                                                         et
                                                         S.
                                                         Nor
                                                         thru
                                                         p
  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-7-TDR (10/1/2010)
          Case 16-33469 Document 231 Filed in TXSB on 09/29/20 Page 3 of 29


                                                   EXHIBITS TO
                                                  FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                        DESCRIPTION                                       UNIFORM                        AMOUNT
                                                                         TRAN. CODE                     RECEIVED
Accounts receivable 90 days old or less                                   1129-000                                $0.00
Bank of the West Checking account 7769                                    1129-000                        $73,103.59
Bank of the West Money Market 9661                                        1129-000                         $4,610.27
Arthur Gallagher & co. premium refund                                     1229-000                           $148.62
Funds to be paid to trustee attorney for copy costs                       1229-000                           $103.20
Refund from Cobra Management Services                                     1229-000                           $389.88
Adv. No. 17-03341; Trustee vs. Fulton Thermal Corp.                       1241-000                        $31,063.22
Adv. No. 17-03342; Trustee vs. Praxair Distribution, Inc.                 1241-000                        $28,254.61
Adv. No. 17-03362; Trustee vs. Trans Bay Steel Corporation                1241-000                        $25,697.46
Adv. No. 18-03189; Trustee vs, CFC, Inc.                                  1241-000                        $27,500.00
Compromise; Manuel F. Gonzalez and Finn Nielson                           1241-000                        $30,688.98
Compromise; Boyd Metals                                                   1241-000                        $21,878.18
Compromise; FisherBroyles, LLP                                            1241-000                        $16,653.51
Compromise; Insperity                                                     1241-000                        $11,413.16
Compromise; IPFS Corporation                                              1241-000                        $16,463.24
Compromise; Joshua Scott                                                  1241-000                         $7,000.00
Compromise; KallendarGroup, Inc.                                          1241-000                         $9,356.26
Compromise; Lando & Anastasi, LLP                                         1241-000                         $5,000.00
Compromise; Raymond Dobrosky                                              1241-000                         $6,000.00
Adv. No. 17-03361; Trustee vs. Rexel, Inc.                                1249-000                        $47,100.00
Insurance Claim (See SOFA #10)                                            1249-000                        $10,000.00
TOTAL GROSS RECEIPTS                                                                                     $372,424.18

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES
 NONE


 EXHIBIT 3 – SECURED CLAIMS

 CLAIM          CLAIMANT            UNIFORM              CLAIMS               CLAIMS   CLAIMS              CLAIMS
NUMBER                             TRAN. CODE         SCHEDULED             ASSERTED ALLOWED                 PAID
    21a       IPFS Corporation        4110-000                   $0.00       $39,590.61         $0.00             $0.00
     26       XPV Water Fund          4110-000         $5,940,000.00       $6,752,397.29        $0.00             $0.00
              Limited
              Partnership
     30       LANDO &                 4110-000              $27,078.37       $29,658.37         $0.00             $0.00
              ANASTASI
     31       CFC Inc. c/o            4110-000                   $0.00     $3,470,000.00        $0.00             $0.00
              Glast, Phillips &

UST Form 101-7-TDR (10/1/2010)
          Case 16-33469 Document 231 Filed in TXSB on 09/29/20 Page 4 of 29


              Murray P.C.
     36       Solano County          4110-000           $0.00           $14,082.23         $0.00          $0.00
              CFC                    4210-000    $3,400,000.00                $0.00        $0.00          $0.00
TOTAL SECURED CLAIMS                             $9,367,078.37      $10,305,728.50         $0.00          $0.00


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

         PAYEE             UNIFORM             CLAIMS         CLAIMS              CLAIMS              CLAIMS
                          TRAN. CODE        SCHEDULED       ASSERTED            ALLOWED                 PAID
Janet S. Northrup,            2100-000             NA            $21,871.21        $21,871.21        $21,871.21
Trustee
Janet S. Northrup,            2200-000             NA             $3,387.17         $3,387.17         $3,349.97
Trustee
Internation Sureties,         2300-000             NA               $39.93             $39.93           $39.93
LTD
International Sureties,       2300-000             NA              $169.12            $169.12          $169.12
LTD.
Independent Bank              2600-000             NA              $334.29            $334.29          $334.29
Integrity Bank                2600-000             NA             $4,339.40         $4,339.40         $4,339.40
Hughes Watters                3110-000             NA            $39,450.99        $39,450.99        $39,450.99
Askanase, Attorney
for Trustee
HughesWattersAskana           3110-000             NA       $115,966.51         $115,966.51         $115,966.51
se, Attorney for
Trustee
HughesWattersAskana           3120-000             NA             $7,861.81         $7,861.81         $7,861.81
se, Attorney for
Trustee
KenWood &                     3410-000             NA            $33,808.45        $33,808.45        $33,808.45
Associates,
Accountant for
Trustee
KenWood &                     3420-000             NA              $302.13            $302.13          $302.13
Associates,
Accountant for
Trustee
TOTAL CHAPTER 7 ADMIN. FEES AND                    NA       $227,531.01         $227,531.01         $227,493.81
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

 CLAIM           CLAIMANT           UNIFORM         CLAIMS             CLAIMS           CLAIMS        CLAIMS
NUMBER                             TRAN. CODE    SCHEDULED           ASSERTED         ALLOWED           PAID
     3a       Joshua R. Scott        5800-000      $251,000.00        $12,850.00            $0.00         $0.00
     8        Texas Workforce        5800-000             $0.00        $9,962.46        $9,962.46     $9,962.46

UST Form 101-7-TDR (10/1/2010)
           Case 16-33469 Document 231 Filed in TXSB on 09/29/20 Page 5 of 29


              Commission
    37a       Arkansas             5800-000            $0.00       $1,375.68      $1,375.68    $1,375.68
              Department of
              Finance and
              Admin.
    38a       Comptroller of       5800-000            $0.00       $5,578.14          $0.00        $0.00
              Public Accounts
    39a       Comptroller of       5800-000            $0.00        $556.00        $556.00      $556.00
              Public Accounts
    40-3      Internal Revenue     5800-000            $0.00        $999.98        $999.98      $999.98
              Service
    40-1      INTERNAL             5800-000            $0.00      $39,170.73          $0.00        $0.00
              REVENUE
              SERVICE
     43       Solano County        5800-000            $0.00      $12,288.42     $12,288.42   $12,288.42
              Tax Collector
TOTAL PRIORITY UNSECURED CLAIMS                  $251,000.00      $82,781.41     $25,182.54   $25,182.54


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM          CLAIMANT           UNIFORM        CLAIMS         CLAIMS          CLAIMS        CLAIMS
NUMBER                            TRAN. CODE   SCHEDULED       ASSERTED        ALLOWED           PAID
     1        Airgas USA, LLC      7100-000        $739.92       $2,855.96       $2,855.96        $9.03
     2        Cigna c/o            7100-000           $0.00     $21,197.38      $21,197.38       $66.93
              Wilhelmina
              Bergland
     3b       Joshua R. Scott      7100-000     $251,000.00    $238,150.00           $0.00        $0.00
     4        BigSteelBox          7100-000           $0.00     $41,633.00      $41,633.00      $131.46
              Structures
     5        Arkansas             7100-000           $0.00    $676,326.04           $0.00        $0.00
              Economic
              Development
              Commission
     6        Motion Industries    7100-000      $33,833.10     $29,534.27      $29,534.27       $93.26
              Inc Ruston
              Industrial
     7        Endress + Hauser,    7100-000      $20,912.39     $11,906.54      $11,906.54        $0.00
              Inc.
     9        Salina Vortex        7100-000           $0.00     $16,470.28      $16,470.28       $52.01
              Corp
     10       W.W. Gay             7100-000      $35,386.00     $35,386.00      $35,386.00      $111.74
              Mechanical
              Contractor, Inc
     11       Uline Shipping       7100-000       $1,913.79      $1,913.79       $1,913.79        $6.04
              Supplies
     12       Pendieco, LLC        7100-000           $0.00      $3,334.59       $3,334.59       $10.53
     13       PERIDOT              7100-000       $1,579.28      $1,591.28       $1,591.28        $0.00
              Precision Mfg
     14       Nord Gear            7100-000     $121,943.25    $139,472.52     $139,472.52      $440.41
              Corporation
UST Form 101-7-TDR (10/1/2010)
           Case 16-33469 Document 231 Filed in TXSB on 09/29/20 Page 6 of 29


     15       El Dorado Water    7100-000      $306.64       $968.67         $968.67          $3.06
              Utilities
     16       Hill Oil Co        7100-000     $2,227.13     $2,598.04      $2,598.04          $0.00
     17       Kadant Johnson     7100-000    $12,540.38    $50,425.74     $50,425.74       $159.23
              Inc.
     18       LEVEL 3            7100-000         $0.00     $9,385.04      $9,385.04        $29.63
              COMMUNICATI
              ONS, LLC
     19       Canon Financial    7100-000         $0.00     $3,738.18      $3,738.18        $11.80
              Services, Inc.
     20       Pittsburg          7100-000    $34,803.16    $29,995.95     $29,995.95        $94.72
              Winsupply
    21b       IPFS Corporation   7100-000         $0.00    $43,733.48          $0.00          $0.00
    21c       IPFS Corporation   7100-000         $0.00    $44,840.56          $0.00          $0.00
     22       Ozark Fluid        7100-000     $7,842.60    $10,218.60     $10,218.60        $32.27
              Power Inc
     23       Aramark Uniform    7100-000     $1,636.21     $6,786.10      $6,786.10        $21.43
              & Career
              Apparel, LLC
     24       U.S. Bank, N.A.    7100-000     $4,384.98    $52,779.18     $52,779.18       $166.66
              dba U.S. Bank
              Equipment
              Finance
     25       Workforce Safety   7100-000     $1,612.55     $5,864.57          $0.00          $0.00
              & Insurance
     27       Badlands Power     7100-000         $0.00 $37,411,371.0 $37,411,371.00    $118,132.50
              Fuels, LLC                                            0
     28       Prayon, Inc.       7100-000         $0.00         $0.00          $0.00          $0.00
     29       KWS                7100-000         $0.00    $39,365.35     $39,365.35       $124.30
              MANUFACTURI
              NGCOMPANY
              LTD.
     32       Fulton             7200-000   $252,932.37   $252,168.30          $0.00          $0.00
     33       Staab              7200-000         $0.00 $2,535,250.00   $2,535,250.00         $0.00
              Construction
              Corporation
     34       Pitney Bowes Inc   7200-000      $313.92      $2,062.33      $2,062.33          $0.00
     35       Pacific            7200-000     $7,273.36     $6,000.00      $6,000.00          $0.00
              Mechanical
              Supply
    37b       Arkansas           7200-000      $635.26       $438.75         $438.75          $0.00
              Department of
              Finance and
              Admin.
    38b       Comptroller of     7200-000         $0.00      $475.92           $0.00          $0.00
              Public Accounts
    39b       Comptroller of     7200-000         $0.00      $202.64         $202.64          $0.00
              Public Accounts
    40-2      Internal Revenue   7100-000    $56,253.80     $5,398.05          $0.00          $0.00
              Service

UST Form 101-7-TDR (10/1/2010)
          Case 16-33469 Document 231 Filed in TXSB on 09/29/20 Page 7 of 29


     42       Solano County       7200-000      $853.00    $12,288.42    $0.00    $0.00
              Clerk, U.S.         7100-000         $0.00      $50.82    $50.82   $50.82
              Bankruptcy Court
              8x8 Inc.            7100-000     $3,696.01        $0.00    $0.00    $0.00
              Adam J. Halsband    7100-000      $729.17         $0.00    $0.00    $0.00
              Advanced            7100-000    $11,305.40        $0.00    $0.00    $0.00
              Machine Corp.
              Aireark             7100-000      $103.50         $0.00    $0.00    $0.00
              Airsystems          7100-000     $2,952.92        $0.00    $0.00    $0.00
              Sales/New York
              Blower Company
              Alhambra &          7100-000      $119.41         $0.00    $0.00    $0.00
              Sierra Springs
              Allied Crane Inc.   7100-000      $953.27         $0.00    $0.00    $0.00
              Allied Waste        7100-000       $45.65         $0.00    $0.00    $0.00
              Services #210
              AmeriGas            7100-000     $1,028.03        $0.00    $0.00    $0.00
              Andrew P. Wood      7100-000       $93.75         $0.00    $0.00    $0.00
              Artem               7100-000      $395.83         $0.00    $0.00    $0.00
              Zhernokleyev
              AT&T                7100-000      $192.22         $0.00    $0.00    $0.00
              Atlanta Gear        7100-000     $2,250.00        $0.00    $0.00    $0.00
              Works, Inc.
              Atlas Copco         7100-000      $803.05         $0.00    $0.00    $0.00
              Compressor LLC
              Aventine Hill       7100-000   $114,489.40        $0.00    $0.00    $0.00
              Partners, Inc.
              Baldor Electric     7100-000     $4,000.00        $0.00    $0.00    $0.00
              Compamy
              Bay Bolt            7100-000      $596.47         $0.00    $0.00    $0.00
              BDO USA LLP         7100-000    $34,930.00        $0.00    $0.00    $0.00
              Beltzel             7100-000   $129,583.90        $0.00    $0.00    $0.00
              Corporation
              Bender US           7100-000     $9,135.00        $0.00    $0.00    $0.00
              Bradshaw            7100-000      $320.88         $0.00    $0.00    $0.00
              Industrial Supply
              Inc.
              C & C Auto          7100-000     $1,642.56        $0.00    $0.00    $0.00
              Cal Baze            7100-000      $504.17         $0.00    $0.00    $0.00
              California Motor    7100-000       $88.10         $0.00    $0.00    $0.00
              Controlsinc
              Canon               7100-000      $605.52         $0.00    $0.00    $0.00
              CCP - California    7100-000     $1,916.50        $0.00    $0.00    $0.00
              Centrifugal Pump
              Central Air         7100-000    $80,017.00        $0.00    $0.00    $0.00
              Equipment Ltd.
              Charles J.          7100-000      $450.00         $0.00    $0.00    $0.00

UST Form 101-7-TDR (10/1/2010)
         Case 16-33469 Document 231 Filed in TXSB on 09/29/20 Page 8 of 29


              Webster
              Choate, Hall &      7100-000   $17,789.23   $0.00   $0.00      $0.00
              Stewart LLP
              Citrix Online       7100-000     $746.25    $0.00   $0.00      $0.00
              City of Benicia     7100-000     $165.00    $0.00   $0.00      $0.00
              Copytech            7100-000     $725.00    $0.00   $0.00      $0.00
              Services
              Curtis Dillom       7100-000     $447.92    $0.00   $0.00      $0.00
              D & M Electric,     7100-000    $2,440.00   $0.00   $0.00      $0.00
              Inc.
              Delaware            7100-000      $87.00    $0.00   $0.00      $0.00
              Department of
              Transportation
              Dell                7100-000    $1,465.00   $0.00   $0.00      $0.00
              Delta Pump &        7100-000    $3,958.51   $0.00   $0.00      $0.00
              Systems
              Detroit             7100-000    $1,525.65   $0.00   $0.00      $0.00
              Nameplace
              Etching Co
              DeZURIK Inc c/o     7100-000    $2,206.00   $0.00   $0.00      $0.00
              Eco-Tech
              Dorothy Raley,      7100-000   $30,109.26   $0.00   $0.00      $0.00
              Collector
              Dwyer               7100-000      $68.00    $0.00   $0.00      $0.00
              Instruments Inc.
              Edge Inspection     7100-000    $1,513.75   $0.00   $0.00      $0.00
              Group Inc
              Elliot Electric     7100-000     $221.81    $0.00   $0.00      $0.00
              Supply
              Entergy             7100-000      $35.71    $0.00   $0.00      $0.00
              Falcon Industries   7100-000    $1,477.48   $0.00   $0.00      $0.00
              Inc
              Fike c/o Power      7100-000    $5,345.32   $0.00   $0.00      $0.00
              Equipment
              First Choice        7100-000      $99.07    $0.00   $0.00      $0.00
              Serviced
              FisherBroyles       7100-000   $11,341.60   $0.00   $0.00      $0.00
              LLP Iolata Trust
              Acct
              Fisheries Supply    7100-000     $122.71    $0.00   $0.00      $0.00
              Inc.
              Flow                7100-000     $541.05    $0.00   $0.00      $0.00
              International
              Forklift Mobile     7100-000     $249.55    $0.00   $0.00      $0.00
              Inc.
              Franchise Tax       7100-000    $1,626.07   $0.00   $0.00      $0.00
              Board
              Gardner Denver      7100-000     $654.75    $0.00   $0.00      $0.00
              Nash LLC

UST Form 101-7-TDR (10/1/2010)
         Case 16-33469 Document 231 Filed in TXSB on 09/29/20 Page 9 of 29


              Global Equipment    7100-000      $24.35    $0.00   $0.00      $0.00
              Company
              Goble Sampson       7100-000    $5,520.70   $0.00   $0.00      $0.00
              Associates Inc.
              Gordon & Rees       7100-000        $0.00   $0.00   $0.00      $0.00
              H & H X-Ray         7100-000      $50.00    $0.00   $0.00      $0.00
              Services Inc.
              Hayward Pipe &      7100-000    $2,773.13   $0.00   $0.00      $0.00
              Supply Company
              Heatech Inc.        7100-000     $795.60    $0.00   $0.00      $0.00
              Hepco               7100-000     $684.57    $0.00   $0.00      $0.00
              Historic Aresenal   7100-000    $2,376.14   $0.00   $0.00      $0.00
              Park 1
              Holiday Inn         7100-000     $601.68    $0.00   $0.00      $0.00
              Express
              HR Direct           7100-000      $84.72    $0.00   $0.00      $0.00
              HR Options          7100-000    $6,766.20   $0.00   $0.00      $0.00
              Hughes Arrell       7100-000   $12,638.75   $0.00   $0.00      $0.00
              Kinshen LLP
              Hydradyne, LLC      7100-000    $1,055.71   $0.00   $0.00      $0.00
              Hypertherm          7100-000    $1,412.84   $0.00   $0.00      $0.00
              Industrial          7100-000    $3,612.85   $0.00   $0.00      $0.00
              Instrument Co.
              Infotek Solutions   7100-000    $5,349.91   $0.00   $0.00      $0.00
              IPFS Corporation    7100-000   $33,750.65   $0.00   $0.00      $0.00
              J.P. Whitney &      7100-000    $2,625.00   $0.00   $0.00      $0.00
              Associates LLC
              Jack Blonquist      7100-000     $666.67    $0.00   $0.00      $0.00
              John Crane Inc      7100-000    $3,673.97   $0.00   $0.00      $0.00
              Kallander Group,    7100-000   $11,007.35   $0.00   $0.00      $0.00
              Inc.
              Ken's Discount      7100-000    $1,003.89   $0.00   $0.00      $0.00
              Building
              Materials Inc.
              Kevin L. Gibson     7100-000     $250.00    $0.00   $0.00      $0.00
              Kinard's LLC        7100-000     $522.86    $0.00   $0.00      $0.00
              Kleinfelder         7100-000   $50,325.00   $0.00   $0.00      $0.00
              Canada, Inc.
              KWA                 7100-000   $41,953.19   $0.00   $0.00      $0.00
              Manufacturing
              Company Ltd.
              Ladner &            7100-000     $742.50    $0.00   $0.00      $0.00
              Associates PC
              Larry Fowler        7100-000    $4,130.00   $0.00   $0.00      $0.00
              Trucking, Inc.
              Lemons Gasket       7100-000    $9,112.02   $0.00   $0.00      $0.00
              Company

UST Form 101-7-TDR (10/1/2010)
        Case 16-33469 Document 231 Filed in TXSB on 09/29/20 Page 10 of 29


              Lippincott Supply    7100-000     $112.00    $0.00   $0.00     $0.00
              Co. Inc.
              Little Rock Valve    7100-000    $3,334.59   $0.00   $0.00     $0.00
              & Fitting
              Swagelok
              Martin Sprocket      7100-000   $12,000.00   $0.00   $0.00     $0.00
              & Gear Inc.
              McMaster-Carr        7100-000     $214.82    $0.00   $0.00     $0.00
              Memphis Control      7100-000     $578.25    $0.00   $0.00     $0.00
              Center Inc.
              Michael Shin         7100-000    $1,011.50   $0.00   $0.00     $0.00
              Midwest              7100-000     $314.00    $0.00   $0.00     $0.00
              Laboratories
              Miller Insulation    7100-000    $3,500.00   $0.00   $0.00     $0.00
              Co. Inc.
              Mistras Group,       7100-000    $5,479.00   $0.00   $0.00     $0.00
              Inc.
              Monty & Ramirez      7100-000     $809.61    $0.00   $0.00     $0.00
              LLP
              Need Computer        7100-000     $257.09    $0.00   $0.00     $0.00
              Help.com
              Office Depot, Inc.   7100-000     $489.32    $0.00   $0.00     $0.00
              Office Equipment     7100-000     $405.41    $0.00   $0.00     $0.00
              of Southern
              Arkansas
              Omega                7100-000    $1,805.10   $0.00   $0.00     $0.00
              Engineering Inc.
              Patrick J.J. Kelly   7100-000    $7,024.00   $0.00   $0.00     $0.00
              Peter                7100-000      $82.33    $0.00   $0.00     $0.00
              Commerford
              Peter T.             7100-000    $1,291.67   $0.00   $0.00     $0.00
              Commerfield
              Phoenix Oil          7100-000   $92,370.00   $0.00   $0.00     $0.00
              Heater
              Powerhouse           7100-000    $7,475.00   $0.00   $0.00     $0.00
              Combusion &
              Mechanical Corp.
              PPG Protective &     7100-000    $1,862.44   $0.00   $0.00     $0.00
              Marine Coatings
              Principal Life       7100-000    $2,614.70   $0.00   $0.00     $0.00
              Insurance
              Company
              Proess & Power       7100-000   $45,472.77   $0.00   $0.00     $0.00
              Inc.
              Pumping              7100-000    $3,443.71   $0.00   $0.00     $0.00
              Solutions Inc.
              Ray Morgan           7100-000    $4,178.26   $0.00   $0.00     $0.00
              Company
              Ready Refresh by     7100-000     $203.24    $0.00   $0.00     $0.00

UST Form 101-7-TDR (10/1/2010)
        Case 16-33469 Document 231 Filed in TXSB on 09/29/20 Page 11 of 29


              Nestle
              Reddy Ice           7100-000     $311.75    $0.00   $0.00      $0.00
              Corporation
              Reid Supply         7100-000     $370.91    $0.00   $0.00      $0.00
              Company
              Rexel, Inc.         7100-000   $43,476.95   $0.00   $0.00      $0.00
              Robert A.           7100-000     $738.67    $0.00   $0.00      $0.00
              Camfield
              Robert D.           7100-000     $666.67    $0.00   $0.00      $0.00
              Nickerson
              Roustabout          7100-000    $2,810.03   $0.00   $0.00      $0.00
              Services &
              Insulation
              Royal Wholesale     7100-000    $1,474.38   $0.00   $0.00      $0.00
              San Leandro
              RWB Contracting     7100-000    $5,700.00   $0.00   $0.00      $0.00
              Safety-Kleen        7100-000     $255.00    $0.00   $0.00      $0.00
              Senior Flexonics    7100-000    $4,553.33   $0.00   $0.00      $0.00
              Pathway
              Shred-It            7100-000     $722.77    $0.00   $0.00      $0.00
              Southwestern        7100-000    $7,576.95   $0.00   $0.00      $0.00
              Welding and
              Machining
              Spraying Systems    7100-000    $3,374.12   $0.00   $0.00      $0.00
              Co.
              Sprint              7100-000     $242.97    $0.00   $0.00      $0.00
              SRP                 7100-000     $295.00    $0.00   $0.00      $0.00
              Environmental,
              LLC
              State of            7100-000   $10,296.84   $0.00   $0.00      $0.00
              California
              State of Montana    7100-000     $334.00    $0.00   $0.00      $0.00
              Team Industrial     7100-000    $3,896.70   $0.00   $0.00      $0.00
              Services
              The National        7100-000     $226.80    $0.00   $0.00      $0.00
              Board of Boiler &
              Pressure
              The Solid Waste     7100-000     $398.00    $0.00   $0.00      $0.00
              Association of
              North America
              Thermal-Edge,       7100-000    $5,826.18   $0.00   $0.00      $0.00
              Inc.
              Time Warner         7100-000    $1,409.26   $0.00   $0.00      $0.00
              Cable
              TJC Inc Crane       7100-000    $1,867.50   $0.00   $0.00      $0.00
              Services
              Top Mop             7100-000    $1,100.00   $0.00   $0.00      $0.00
              TransTech           7100-000    $1,892.00   $0.00   $0.00      $0.00


UST Form 101-7-TDR (10/1/2010)
        Case 16-33469 Document 231 Filed in TXSB on 09/29/20 Page 12 of 29


              TW Telecom          7100-000      $8,118.77         $0.00           $0.00         $0.00
              Unico Mechanical    7100-000     $48,025.72         $0.00           $0.00         $0.00
              Corp
              uniPoint            7100-000      $5,000.00         $0.00           $0.00         $0.00
              Software, Inc.
              Unique Leasing      7100-000     $27,630.40         $0.00           $0.00         $0.00
              Resource LLC
              United              7100-000        $950.00         $0.00           $0.00         $0.00
              Fabrication
              Technologies
              United Industrial   7100-000        $111.36         $0.00           $0.00         $0.00
              Supply Inc.
              Valley Relocation   7100-000      $1,941.70         $0.00           $0.00         $0.00
              and Storage
              VeriCore            7100-000          $0.00         $0.00           $0.00         $0.00
              Verizon Wireless    7100-000      $2,303.95         $0.00           $0.00         $0.00
              Vernon Machine      7100-000        $150.00         $0.00           $0.00         $0.00
              Corp.
              Vortex              7100-000     $13,411.78         $0.00           $0.00         $0.00
              Corporation
              Walter & Prince     7100-000        $800.00         $0.00           $0.00         $0.00
              LLP
              Water               7100-000      $7,239.74         $0.00           $0.00         $0.00
              Environment
              Federation
              Watlow              7100-000         $72.55         $0.00           $0.00         $0.00
              Welsco/Smackov      7100-000        $826.77         $0.00           $0.00         $0.00
              er
              Wyatt Murray        7100-000     $10,725.00         $0.00           $0.00         $0.00
              Electric
TOTAL GENERAL UNSECURED CLAIMS               $1,965,796.07 $41,746,177.3 $40,466,932.00   $119,747.83
                                                                       4




UST Form 101-7-TDR (10/1/2010)
                                                     Case 16-33469 Document 231 Filed
                                                                                FORM 1
                                                                                      in TXSB on 09/29/20 Page 13 of 29
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                    Page No:     1              Exhibit 8
                                                                                               ASSET CASES

Case No.:                     16-33469-H2                                                                                                                          Trustee Name:                                 Janet S. Northrup
Case Name:                    THERMA-FLITE, INC.                                                                                                                   Date Filed (f) or Converted (c):              07/08/2016 (f)
For the Period Ending:        9/16/2020                                                                                                                            §341(a) Meeting Date:                         08/11/2016
                                                                                                                                                                   Claims Bar Date:                              12/09/2016

                                  1                                                 2                                3                                    4                           5                                         6

                         Asset Description                                       Petition/                  Estimated Net Value                      Property                   Sales/Funds              Asset Fully Administered (FA)/
                          (Scheduled and                                       Unscheduled                 (Value Determined by                      Abandoned                  Received by              Gross Value of Remaining Assets
                     Unscheduled (u) Property)                                    Value                           Trustee,                     OA =§ 554(a) abandon.             the Estate
                                                                                                          Less Liens, Exemptions,
                                                                                                             and Other Costs)

 Ref. #
1       Bank of the West Checking account 7769                                      $103,642.57                                     $0.00                                            $73,103.59                                            FA
2       Bank of the West Money Market 9661                                          $105,016.92                                 $2,993.10                                             $4,610.27                                            FA
3       Accounts receivable 90 days old or less                                     $104,368.96                                     $0.00                                                  $0.00                                           FA
Asset Notes:     Will abandon pursuant to 554(c) as burdensome to the Estate. It would not be cost effective to the creditors of the Estate for the Trustee to liquidate the Estate’s interest in this asset as it
                 appears this asset is uncollectable and has little or no value. The creditors of the Estate would not benefit from any liquidation by the Trustee.
4       Accounts receivable Over 90 days old                                              $0.00                                    $0.00                                                $0.00                                              FA
Asset Notes:     Will abandon pursuant to 554(c) as burdensome to the Estate. It would not be cost effective to the creditors of the Estate for the Trustee to liquidate the Estate’s interest in this asset as it
                 appears this asset is uncollectable and has little or no value. The creditors of the Estate would not benefit from any liquidation by the Trustee.
5       Work in progress See Exhibit 1                                            $1,018,770.97                                    $0.00                                                $0.00                                              FA
Asset Notes:      Will abandon pursuant to 554(c) as burdensome to the Estate. The Property has a secured creditor that has a security interest in this asset to secure the debt that is of equal or greater value
                  than the value of the asset. The creditors of the Estate would not benefit from any liquidation by the Trustee.
6       Finished goods, including goods held for resale                           $344,017.32                                     $0.00                                                  $0.00                                             FA
        See Exhibit 1
Asset Notes:      Will abandon pursuant to 554(c) as burdensome to the Estate. The Property has a secured creditor that has a security interest in this asset to secure the debt that is of equal or greater value
                  than the value of the asset. The creditors of the Estate would not benefit from any liquidation by the Trustee.
7       Office equipment, including all computer                                  $232,157.43                                     $0.00                                                  $0.00                                             FA
        equipment and communication systems
        equipment and software See Exhibit 2
        $309,001.00 Book Value
Asset Notes:     Will abandon pursuant to 554(c) as burdensome to the Estate. The Property has a secured creditor that has a security interest in this asset to secure the debt that is of equal or greater value
                 than the value of the asset. The creditors of the Estate would not benefit from any liquidation by the Trustee.
8       Other machinery, fixtures, and equipment                                   $89,696.18                                    $0.00                                                  $0.00                                              FA
        (excluding farm machinery and equipment) See
        Exhibit 3 $256,608.00 Book Value
Asset Notes:       Will abandon pursuant to 554(c) as burdensome to the Estate. The Property has a secured creditor that has a security interest in this asset to secure the debt that is of equal or greater value
                   than the value of the asset. The creditors of the Estate would not benefit from any liquidation by the Trustee.
9       Patents, copyrights, trademarks, and trade                                    Unknown                                      $0.00                                                  $0.00                                            FA
        secrets See Exhibits 4 and 5
Asset Notes:      Will abandon pursuant to 554(c) as burdensome to the Estate. It would not be cost effective to the creditors of the Estate for the Trustee to liquidate the Estate’s interest in this asset as it
                  appears this asset has little or no value. The creditors of the Estate would not benefit from any liquidation by the Trustee.
                                                     Case 16-33469 Document 231 Filed
                                                                                FORM 1
                                                                                      in TXSB on 09/29/20 Page 14 of 29
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                    Page No:    2              Exhibit 8
                                                                                               ASSET CASES

Case No.:                     16-33469-H2                                                                                                                          Trustee Name:                                Janet S. Northrup
Case Name:                    THERMA-FLITE, INC.                                                                                                                   Date Filed (f) or Converted (c):             07/08/2016 (f)
For the Period Ending:        9/16/2020                                                                                                                            §341(a) Meeting Date:                        08/11/2016
                                                                                                                                                                   Claims Bar Date:                             12/09/2016

                                  1                                                 2                                3                                    4                          5                                         6

                         Asset Description                                       Petition/                  Estimated Net Value                      Property                   Sales/Funds              Asset Fully Administered (FA)/
                          (Scheduled and                                       Unscheduled                 (Value Determined by                      Abandoned                  Received by              Gross Value of Remaining Assets
                     Unscheduled (u) Property)                                    Value                           Trustee,                     OA =§ 554(a) abandon.             the Estate
                                                                                                          Less Liens, Exemptions,
                                                                                                             and Other Costs)

10      Internet domain names and websites                                              Unknown                                     $0.00                                                 $0.00                                            FA
        www.therma-flite.com
Asset Notes:     Will abandon pursuant to 554(c) as burdensome to the Estate. It would not be cost effective to the creditors of the Estate for the Trustee to liquidate the Estate’s interest in this asset as it
                 appears this asset has little or no value. The creditors of the Estate would not benefit from any liquidation by the Trustee.
11      Net Operating Losses                                                          Unknown                                     $0.00                                                 $0.00                                              FA
Asset Notes:     Will abandon pursuant to 554(c) as burdensome to the Estate. It would not be cost effective to the creditors of the Estate for the Trustee to liquidate the Estate’s interest in this asset as it
                 appears this asset has little or no value. The creditors of the Estate would not benefit from any liquidation by the Trustee.
12      Refund from Cobra Management Services                       (u)                   $0.00                                 $389.98                                              $389.88                                               FA
13      Compromise; Raymond Dobrosky                                                       $0.00                               $6,000.00                                              $6,000.00                                            FA
Asset Notes:      11/16/16; #94; Order Granting Motion to Compromise Controversy with Ray Dobrosky
14      Insurance Claim (See SOFA #10)                               (u)                   $0.00                              $10,000.00                                            $10,000.00                                             FA
15      Compromise; Joshua Scott                                     (u)                   $0.00                               $7,000.00                                              $7,000.00                                            FA
Asset Notes:      04/24/17; #128; Order Granting Motion to Compromise Controversy with Joshua R. Scott
16      Funds from creditor for cost of copies.                      (u)                   $0.00                                 $103.00                                                  $0.00                                            FA
Asset Notes:      Duplicate #28; Funds received from cost of copies requested by creditor at trustee deposition. Funds to be recovered via fee application to be filed by attorney for trustee.
17      Compromise; FisherBroyles, LLP                               (u)                   $0.00                              $16,653.51                                            $16,653.51                                             FA
Asset Notes:      09/28/17; #153; Order Granting Motion to Compromise Controversy with FisherBroyles, LLP
18      Compromise; Boyd Metals                                      (u)                   $0.00                              $21,878.18                                            $21,878.18                                             FA
Asset Notes:      10/13/17; #155; Order Granting Motion to Compromise Controversy with Boyd Metals of Little Rock, Inc.
19      Compromise; KallendarGroup, Inc.                             (u)                   $0.00                               $9,356.26                                              $9,356.26                                            FA
Asset Notes:      10/13/17; #156; Order Granting Motion to Compromise Controversy with KallenderGroup, Inc.
20      Compromise; Lando & Anastasi, LLP                            (u)                   $0.00                               $5,000.00                                              $5,000.00                                            FA
Asset Notes:      02/28/18; #189; Order Granting Motion to Compromise Controversy with Lando & Anastasi, LLP
21     Adv. No. 17-03341; Trustee vs. Fulton Thermal         (u)                $0.00                                         $31,063.22                                            $31,063.22                                             FA
       Corp.
Asset Notes:    11/21/17; #169; Order Granting Motion to Compromise Controversy with Fulton Thermal Corp.
22     Adv. No. 17-03342; Trustee vs. Praxair                  (u)                $0.00                                       $28,254.61                                            $28,254.61                                             FA
       Distribution, Inc.
Asset Notes:      10/17/17; #157; Order Granting Motion to Compromise Controversy with Praxair Distribution, Inc.
23      Adv. No. 17-03361; Trustee vs. Rexel, Inc.                   (u)                   $0.00                              $47,100.00                                            $47,100.00                                             FA
Asset Notes:      11/21/17; #168; Order Granting Motion to Compromise Controversy with Rexel, Inc.
                                                    Case 16-33469 Document 231 Filed
                                                                               FORM 1
                                                                                     in TXSB on 09/29/20 Page 15 of 29
                                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                 Page No:    3              Exhibit 8
                                                                                              ASSET CASES

Case No.:                     16-33469-H2                                                                                                                      Trustee Name:                                Janet S. Northrup
Case Name:                    THERMA-FLITE, INC.                                                                                                               Date Filed (f) or Converted (c):             07/08/2016 (f)
For the Period Ending:        9/16/2020                                                                                                                        §341(a) Meeting Date:                        08/11/2016
                                                                                                                                                               Claims Bar Date:                             12/09/2016

                                  1                                                2                               3                                   4                          5                                        6

                         Asset Description                                      Petition/                 Estimated Net Value                     Property                  Sales/Funds              Asset Fully Administered (FA)/
                          (Scheduled and                                      Unscheduled                (Value Determined by                     Abandoned                 Received by              Gross Value of Remaining Assets
                     Unscheduled (u) Property)                                   Value                          Trustee,                    OA =§ 554(a) abandon.            the Estate
                                                                                                        Less Liens, Exemptions,
                                                                                                           and Other Costs)

24     Adv. No. 17-03362; Trustee vs. Trans Bay Steel         (u)                $0.00                            $25,697.46                                                     $25,697.46                                            FA
       Corporation
Asset Notes:     12/14/17; #177; Order Granting Motion to Compromise Controversy with Trans Bay Still Corporation
25      Compromise; IPFS Corporation                                (u)                  $0.00                              $16,463.24                                           $16,463.24                                            FA
Asset Notes:       12/08/17; #173; Order Granting Motion to Compromise Controversy with IPFS Corporation
26      Compromise; Insperity                                       (u)                  $0.00                              $11,413.16                                           $11,413.16                                            FA
Asset Notes:       12/14/17; #176; Order Granting Motion to Compromise Controversy with Insperity, Inc.
27      Adv. No. 18-03189; Trustee vs, CFC, Inc.                    (u)                  $0.00                              $82,500.00                                           $27,500.00                                            FA
Asset Notes:       03/05/19; #205; Order Granting the Trustee's Motion to Compromise Controversy with CFC, Inc.
28     Funds to be paid to trustee attorney for copy                (u)                  $0.00                                 $103.20                                                $103.20                                          FA
       costs
Asset Notes:     06/15/17; #135
29     Compromise; Manuel F. Gonzalez and Finn              (u)                $0.00                           $30,688.98                                                        $30,688.98                                            FA
       Nielson
Asset Notes:   01/29/18; #187; Order Granting Motion to Compromise Controversy with Manuel F. Gonzalez and Finn Nielsen
30      Arthur Gallagher & co. premium refund                       (u)                  $0.00                                 $148.62                                                $148.62                                          FA


TOTALS (Excluding unknown value)                                                                                                                                                                          Gross Value of Remaining Assets
                                                                                 $1,997,670.35                            $352,806.52                                           $372,424.18                                       $0.00




     Major Activities affecting case closing:
      03/18/2019      follow up on payment from catmulls office
      02/27/2019      conference with Rhonda on claims, Will prepare and file notice of abandonment of all assets, then objection to the claims of secured creditors, State of California on the franchise taxes -
                      claim was disallowed and needs to look at the docket Cfw with David Bott reg the same.
      02/27/2019      Texas comptroller claims ok for priority , general unsecured is TARDY and will not be paid
      02/18/2019      final chapter 5 with CFC waiting for court approval. Annie Catmul has funds in trust eaccount $27,500.00 .
                      remnant sale ---- speak with thonda if even able because of secured creditors.
      01/30/2019      PENDING CONTINUED PURSUIT OF ADVERSARIES
      06/27/2018      All adversary's settled and approved, Need Lando and Anastasi closed.
      06/27/2018      Joshua Scott poc withdrawn by notice Document 130
      04/28/2017      4/28/17- Status- Pending continued asset investigation and potential chapter 5 causes of action.
                                                 Case 16-33469 Document 231 Filed
                                                                            FORM 1
                                                                                  in TXSB on 09/29/20 Page 16 of 29
                                                                         INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                               Page No:    4              Exhibit 8
                                                                                          ASSET CASES

Case No.:                  16-33469-H2                                                                                                                    Trustee Name:                              Janet S. Northrup
Case Name:                 THERMA-FLITE, INC.                                                                                                             Date Filed (f) or Converted (c):           07/08/2016 (f)
For the Period Ending:     9/16/2020                                                                                                                      §341(a) Meeting Date:                      08/11/2016
                                                                                                                                                          Claims Bar Date:                           12/09/2016

                               1                                               2                              3                                  4                          5                                        6

                       Asset Description                                    Petition/                 Estimated Net Value                    Property                 Sales/Funds              Asset Fully Administered (FA)/
                        (Scheduled and                                    Unscheduled                (Value Determined by                    Abandoned                Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                 Value                          Trustee,                   OA =§ 554(a) abandon.           the Estate
                                                                                                    Less Liens, Exemptions,
                                                                                                       and Other Costs)

     03/27/2017     POC Bar Date
     11/16/2016     Preston – The Order has been entered approving the substitution of 401k plan administrators. Please let me know if the new administrator needs anything further from us.


                    Rhonda R. Chandler
     09/22/2016     Terms of settlement reached with Ray Dobrosky for chapter 5 claim against him. Recovery to be $6,000 plus a waiver of claims.
     09/20/2016     Requested 341 disc from UST.
     09/09/2016     Therma-flite checking x7769 Therma-flite Savings x9661
                    July-16 partial July-16 missing
                    June-16 scan copy June-16 scan copy
                    May-16 missing May-16 full stmt
                    Apr-16 full stmt Apr 16 full stmt
                    Mar 16 full stmt Mar-16 missing
                    Feb-16 full stmt Feb-16 missing
                    Jan-16 full stmt Jan-16 missing
                    Dec-15 full stmt Dec-15 missing
                    Nov-15 missing Nov-15 missing
                    Oct-15 missing Oct-15 missing
                    Sept-15 missing Sept-15 missing
                    Aug-15 missing Aug-15 full stmt
                    July-15 missing Jul-15 full stmt
                    June-15 scan copy June-15 missing
                    May-15 scan copy May-15 full stmt
                    Apr-15 missing Apr-15 full stmt
                    Mar-15 missing Mar-15 full stmt
                    Feb-15 missing Feb-15 full stmt
                    Jan-15 missing Jan-15 full stmt
                    Dec-14 missing Dec-14 full stmt
                    Nov-14 missing Nov-14 full stmt
                    Oct-14 missing Oct-14 full stmt
                    Sept-14 missing Sept-14 full stmt
                    Aug-14 missing Aug-14 missing
                    Jul-14 missing Jul-14 full stmt
                    June-14 missing June-14 full stmt
                                                Case 16-33469 Document 231 Filed
                                                                           FORM 1
                                                                                 in TXSB on 09/29/20 Page 17 of 29
                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                          Page No:    5              Exhibit 8
                                                                                        ASSET CASES

Case No.:                  16-33469-H2                                                                                                             Trustee Name:                              Janet S. Northrup
Case Name:                 THERMA-FLITE, INC.                                                                                                      Date Filed (f) or Converted (c):           07/08/2016 (f)
For the Period Ending:     9/16/2020                                                                                                               §341(a) Meeting Date:                      08/11/2016
                                                                                                                                                   Claims Bar Date:                           12/09/2016

                               1                                             2                            3                                4                        5                                         6

                       Asset Description                                  Petition/                Estimated Net Value                  Property               Sales/Funds              Asset Fully Administered (FA)/
                        (Scheduled and                                  Unscheduled               (Value Determined by                  Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                               Value                         Trustee,                 OA =§ 554(a) abandon.         the Estate
                                                                                                 Less Liens, Exemptions,
                                                                                                    and Other Costs)

     09/05/2016     Trustee's notice of assets filed. Claims bar date: 12/9/16
     08/12/2016     Rhonda may have found an insurance claim for property damage with no loss payee named in the amount of $10,000.
     07/12/2016     Business questionnaire forwarded to Mark Taylor.


Initial Projected Date Of Final Report (TFR):        12/31/2018                         Current Projected Date Of Final Report (TFR):          12/31/2019               /s/ JANET S. NORTHRUP
                                                                                                                                                                        JANET S. NORTHRUP
                                                  Case 16-33469 Document 231 Filed
                                                                             FORM  in 2TXSB on 09/29/20 Page 18 of 29                                              Page No: 1                   Exhibit 9
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-33469-H2                                                                                    Trustee Name:                           Janet S. Northrup
 Case Name:                        THERMA-FLITE, INC.                                                                             Bank Name:                              Independent Bank
Primary Taxpayer ID #:             **-***6458                                                                                     Checking Acct #:                        ******3469
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                          Disputed Cash Collateral
For Period Beginning:              7/8/2016                                                                                       Blanket bond (per case limit):          $69,990,000.00
For Period Ending:                 9/16/2020                                                                                      Separate bond (if applicable):

       1                2                                  3                                     4                                                       5                      6                       7

   Transaction       Check /                         Paid to/            Description of Transaction                                Uniform            Deposit           Disbursement                 Balance
      Date            Ref. #                      Received From                                                                   Tran Code             $                    $


07/28/2016                     Bank of the West                   Proceeds; Funds on Deposit                                          *              $103,792.57                                       $103,792.57
                      {29}                                                                                           $30,688.98    1241-000                                                            $103,792.57
                      {1}                                         Funds on deposit                                   $73,103.59    1129-000                                                            $103,792.57
07/28/2016            (3)      CDM Smith                          Stop payment was issued - Accounts Receivable                    1129-000          $104,517.11                                       $208,309.68
07/28/2016            (12)     Cobra Management Services          Proceeds; Cobra Refund                                           1229-000             $389.88                                        $208,699.56
08/05/2016            (3)      DEP REVERSE: CDM Smith             Stop payment was issued - Accounts Receivable                    1129-000        ($104,517.11)                                       $104,182.45
08/31/2016                     Integrity Bank                     Bank Service Fee                                                 2600-000                                         $178.91            $104,003.54
09/07/2016                     Transfer To: #*******3469          Agreed order with XPV                                            9999-000                                     $73,094.59              $30,908.95
09/30/2016                     Integrity Bank                     Bank Service Fee                                                 2600-000                                           $71.06            $30,837.89
10/31/2016                     Integrity Bank                     Bank Service Fee                                                 2600-000                                           $49.74            $30,788.15
11/02/2016                     Integrity Bank                     Reverse bank fees                                                2600-000                                         ($299.71)           $31,087.86
02/17/2017                     Transfer To: #*******3469          Per JSN email from 2/17/17 (Cobra Mgmt Services)                 9999-000                                         $398.88             $30,688.98
02/01/2018                     Transfer To: #*******3469          **2918; #187; Order Granting Motion to Compromise                9999-000                                     $30,688.98                     $0.00
                                                                  Controversy with Manuel F. Gonzalez and Finn Nielsen




                                                                                                                                  SUBTOTALS          $104,182.45            $104,182.45
                                                  Case 16-33469 Document 231 Filed
                                                                             FORM  in 2TXSB on 09/29/20 Page 19 of 29                                             Page No: 2                 Exhibit 9
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          16-33469-H2                                                                                    Trustee Name:                           Janet S. Northrup
Case Name:                        THERMA-FLITE, INC.                                                                             Bank Name:                              Independent Bank
Primary Taxpayer ID #:            **-***6458                                                                                     Checking Acct #:                        ******3469
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                          Disputed Cash Collateral
For Period Beginning:             7/8/2016                                                                                       Blanket bond (per case limit):          $69,990,000.00
For Period Ending:                9/16/2020                                                                                      Separate bond (if applicable):

      1                 2                                3                                        4                                                    5                       6                     7

  Transaction        Check /                          Paid to/            Description of Transaction                              Uniform           Deposit            Disbursement               Balance
     Date             Ref. #                       Received From                                                                 Tran Code            $                     $


                                                                                    TOTALS:                                                         $104,182.45            $104,182.45                      $0.00
                                                                                        Less: Bank transfers/CDs                                          $0.00            $104,182.45
                                                                                    Subtotal                                                        $104,182.45                  $0.00
                                                                                        Less: Payments to debtors                                         $0.00                  $0.00
                                                                                    Net                                                             $104,182.45                  $0.00



                     For the period of 7/8/2016 to 9/16/2020                                                  For the entire history of the account between 07/28/2016 to 9/16/2020

                     Total Compensable Receipts:                   $104,182.45                                Total Compensable Receipts:                                 $104,182.45
                     Total Non-Compensable Receipts:                     $0.00                                Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                 $104,182.45                                Total Comp/Non Comp Receipts:                               $104,182.45
                     Total Internal/Transfer Receipts:                   $0.00                                Total Internal/Transfer Receipts:                                 $0.00


                     Total Compensable Disbursements:                    $0.00                                Total Compensable Disbursements:                                 $0.00
                     Total Non-Compensable Disbursements:                $0.00                                Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:                  $0.00                                Total Comp/Non Comp Disbursements:                               $0.00
                     Total Internal/Transfer Disbursements:        $104,182.45                                Total Internal/Transfer Disbursements:                     $104,182.45
                                                      Case 16-33469 Document 231 Filed
                                                                                 FORM  in 2TXSB on 09/29/20 Page 20 of 29                                                Page No: 3                   Exhibit 9
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-33469-H2                                                                                          Trustee Name:                           Janet S. Northrup
 Case Name:                        THERMA-FLITE, INC.                                                                                   Bank Name:                              Independent Bank
Primary Taxpayer ID #:             **-***6458                                                                                           Checking Acct #:                        ******3469
Co-Debtor Taxpayer ID #:                                                                                                                Account Title:
For Period Beginning:              7/8/2016                                                                                             Blanket bond (per case limit):          $69,990,000.00
For Period Ending:                 9/16/2020                                                                                            Separate bond (if applicable):

       1                2                                  3                                          4                                                       5                       6                       7

   Transaction       Check /                             Paid to/            Description of Transaction                                  Uniform           Deposit            Disbursement                 Balance
      Date            Ref. #                          Received From                                                                     Tran Code            $                     $


09/07/2016                     Transfer From: #*******3469            Agreed order with XPV                                              9999-000          $73,094.59                                         $73,094.59
09/23/2016            (2)      Bank of the West                       Proceeds; Funds on Deposit                                         1129-000           $2,993.10                                         $76,087.69
09/30/2016                     Integrity Bank                         Bank Service Fee                                                   2600-000                                           $92.05            $75,995.64
10/19/2016            1100     Internation Sureties, LTD              Blanket Bond; Bond #016071777                                      2300-000                                           $39.93            $75,955.71
10/19/2016            1101     Internation Sureties, LTD              Bond Payment                                                       2300-000                                           $39.93            $75,915.78
10/19/2016            1101     VOID: Internation Sureties, LTD        Void of Check# 1101; Duplicate check                               2300-003                                          ($39.93)           $75,955.71
10/31/2016                     Integrity Bank                         Bank Service Fee                                                   2600-000                                          $122.56            $75,833.15
11/16/2016                     Transfer From: #*******3469            11/16/16; #94                                                      9999-000           $6,000.00                                         $81,833.15
11/21/2016            (2)      Bank of the West                       Proceeds; Close Out Account                                        1129-000           $1,617.17                                         $83,450.32
11/23/2016            (14)     Mt. Hawley Insurance Company           Proceeds; Insurance Claim                                          1249-000          $10,000.00                                         $93,450.32
11/30/2016                     Integrity Bank                         Bank Service Fee                                                   2600-000                                          $126.84            $93,323.48
12/31/2016                     Integrity Bank                         Bank Service Fee                                                   2600-000                                          $150.52            $93,172.96
01/31/2017                     Integrity Bank                         Bank Service Fee                                                   2600-000                                          $150.28            $93,022.68
02/17/2017                     Transfer From: #*******3469            Per JSN email from 2/17/17 (Cobra Mgmt Services)                   9999-000             $398.88                                         $93,421.56
02/28/2017                     Integrity Bank                         Bank Service Fee                                                   2600-000                                          $135.77            $93,285.79
03/16/2017            (15)     Joshua Randall Scott                   04/24/17; #128                                                     1241-000           $7,000.00                                        $100,285.79
03/20/2017                     Transfer To: #*******3469              04/24/17; #128                                                     9999-000                                         $7,000.00           $93,285.79
03/28/2017            (28)     Glast, Phillips & Murray, P.C.         Reimbursement; copy costs                                          1229-000             $103.20                                         $93,388.99
03/31/2017                     Integrity Bank                         Bank Service Fee                                                   2600-000                                          $150.48            $93,238.51
04/30/2017                     Integrity Bank                         Bank Service Fee                                                   2600-000                                          $145.54            $93,092.97
05/02/2017                     Transfer From: #*******3469            Per JSN email dated 4/25/17.                                       9999-000           $7,000.00                                        $100,092.97
05/31/2017                     Integrity Bank                         Bank Service Fee                                                   2600-000                                          $148.36            $99,944.61
06/30/2017                     Integrity Bank                         Bank Service Fee                                                   2600-000                                          $143.68            $99,800.93
07/14/2017            1102     Hughes Watters Askanase                07/13/17; #137; (partial payment/fees)                                *                                         $45,000.00              $54,800.93
                                                                      HughesWattersAskanase                               $(4,976.99)    3120-000                                                             $54,800.93
                                                                      HughesWattersAskanase                              $(40,023.01)    3110-000                                                             $54,800.93
07/31/2017                     Integrity Bank                         Bank Service Fee                                                   2600-000                                          $115.92            $54,685.01
08/31/2017                     Integrity Bank                         Bank Service Fee                                                   2600-000                                           $81.23            $54,603.78
                                                                                                                                        SUBTOTALS          $108,206.94                $53,603.16
                                                    Case 16-33469 Document 231 Filed
                                                                               FORM  in 2TXSB on 09/29/20 Page 21 of 29                                                Page No: 4                 Exhibit 9
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-33469-H2                                                                                        Trustee Name:                           Janet S. Northrup
 Case Name:                        THERMA-FLITE, INC.                                                                                 Bank Name:                              Independent Bank
Primary Taxpayer ID #:             **-***6458                                                                                         Checking Acct #:                        ******3469
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:
For Period Beginning:              7/8/2016                                                                                           Blanket bond (per case limit):          $69,990,000.00
For Period Ending:                 9/16/2020                                                                                          Separate bond (if applicable):

       1                2                                     3                                     4                                                       5                       6                     7

   Transaction       Check /                           Paid to/             Description of Transaction                                 Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                        Received From                                                                     Tran Code            $                     $


09/29/2017                     Transfer From: #*******3469          **2817; #153                                                       9999-000          $16,653.51                                       $71,257.29
09/29/2017            1103     Hughes Watters Askanase              07/13/17; #137; Attorneys fees- partial                            3110-000                                     $10,000.00            $61,257.29
09/30/2017                     Integrity Bank                       Bank Service Fee                                                   2600-000                                          $80.09           $61,177.20
10/06/2017            1104     International Sureties, LTD.         Chapter 7 Blanket Bond                                             2300-000                                          $41.77           $61,135.43
10/17/2017                     Transfer From: #*******3469          **1317: #156; Order approving settlement with                      9999-000           $9,356.26                                       $70,491.69
                                                                    KallanderGroup, Inc.
10/17/2017                     Transfer From: #*******3469          **1317; #155; Settlement with Boyd Metals of Little                9999-000          $21,878.18                                       $92,369.87
                                                                    Rock, Inc.
10/17/2017            1105     Hughes Watters Askanase              07/13/17; #137; Attorneys fees- balance                            3110-000                                     $29,450.99            $62,918.88
10/19/2017            (22)     Praxair                              Adversary Settlement Funds                                         1241-000          $28,254.61                                       $91,173.49
10/31/2017                     Integrity Bank                       Bank Service Fee                                                   2600-000                                         $110.74           $91,062.75
11/15/2017            1106     KenWood & Associates, P.C.           11/09/17; 166                                                         *                                         $30,991.91            $60,070.84
                                                                    KenWood & Associates                              $(30,833.75)     3410-000                                                           $60,070.84
                                                                    KenWood & Associates                                  $(158.16)    3420-000                                                           $60,070.84
11/22/2017                     Transfer From: #*******3469          **2117; #168; Order Granting Motion to Compromise                  9999-000          $47,100.00                                      $107,170.84
                                                                    Controversy with REXEL, Inc.
11/22/2017                     Transfer From: #*******3469          **2117; #169; Order Granting Motion to Compromise                  9999-000          $31,063.22                                      $138,234.06
                                                                    Controversy with Fulton Thermal Corp.
11/30/2017                     Integrity Bank                       Bank Service Fee                                                   2600-000                                         $143.83          $138,090.23
12/11/2017                     Transfer From: #*******3469          **0817; #173; Order Granting 9019 with IPFS                        9999-000          $16,463.24                                      $154,553.47
                                                                    Corporation
12/31/2017                     Integrity Bank                       Bank Service Fee                                                   2600-000                                         $220.91          $154,332.56
01/11/2018                     Transfer From: #*******3469          **1417; #177; Order Granting Motion to Compromise                  9999-000          $25,697.46                                      $180,030.02
                                                                    Controversy with Trans Bay Steel Corporation
01/11/2018                     Transfer From: #*******3469          **1417; #176; Order Granting Motion to Compromise                  9999-000          $11,413.16                                      $191,443.18
                                                                    Controversy With Insperity, Inc.
01/31/2018                     Integrity Bank                       Bank Service Fee                                                   2600-000                                         $266.61          $191,176.57
02/01/2018                     Transfer From: #*******3469          **2918; #187; Order Granting Motion to Compromise                  9999-000          $30,688.98                                      $221,865.55
                                                                    Controversy with Manuel F. Gonzalez and Finn Nielsen

                                                                                                                                      SUBTOTALS          $238,568.62                $71,306.85
                                                    Case 16-33469 Document 231 Filed
                                                                               FORM  in 2TXSB on 09/29/20 Page 22 of 29                                               Page No: 5                   Exhibit 9
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-33469-H2                                                                                      Trustee Name:                            Janet S. Northrup
 Case Name:                        THERMA-FLITE, INC.                                                                               Bank Name:                               Independent Bank
Primary Taxpayer ID #:             **-***6458                                                                                       Checking Acct #:                         ******3469
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:
For Period Beginning:              7/8/2016                                                                                         Blanket bond (per case limit):           $69,990,000.00
For Period Ending:                 9/16/2020                                                                                        Separate bond (if applicable):

       1                2                                     3                                    4                                                       5                       6                       7

   Transaction       Check /                           Paid to/            Description of Transaction                                Uniform            Deposit            Disbursement                 Balance
      Date            Ref. #                        Received From                                                                   Tran Code             $                     $


02/28/2018                     Integrity Bank                       Bank Service Fee                                                 2600-000                                           $297.69           $221,567.86
03/01/2018                     Transfer From: #*******3469          **2818; #189                                                     9999-000            $5,000.00                                        $226,567.86
03/31/2018                     Integrity Bank                       Bank Service Fee                                                 2600-000                                           $336.57           $226,231.29
04/30/2018                     Integrity Bank                       Bank Service Fee                                                 2600-000                                           $325.24           $225,906.05
05/31/2018                     Integrity Bank                       Bank Service Fee                                                 2600-000                                           $335.59           $225,570.46
06/30/2018                     Integrity Bank                       Bank Service Fee                                                 2600-000                                           $324.29           $225,246.17
07/31/2018                     Integrity Bank                       Bank Service Fee                                                 2600-000                                           $334.61           $224,911.56
08/05/2018                     Independent Bank                     Bank Service Fee                                                 2600-000                                            $53.89           $224,857.67
08/06/2018                     Independent Bank                     Bank Service Fee                                                 2600-000                                           ($53.89)          $224,911.56
08/31/2018                     Independent Bank                     Bank Service Fee                                                 2600-000                                          $3,935.95          $220,975.61
09/05/2018                     Independent Bank                     Bank Service Fee                                                 2600-000                                      ($3,935.95)            $224,911.56
09/06/2018                     Independent Bank                     Bank Service Fee                                                 2600-000                                           $334.29           $224,577.27
09/28/2018            1107     International Sureties, LTD.         Bond premium                                                     2300-000                                            $67.49           $224,509.78
03/27/2019            (27)     SANDERS WILLYARD LLP                 030519; #205; Order Granting 9019 Motion                         1241-000          $27,500.00                                         $252,009.78
03/27/2019            (27)     SANDERS WILLYARD LLP                 030519; #205; Order Granting 9019 Motion                         1241-000          $27,500.00                                         $279,509.78
03/28/2019            (27)     SANDERS WILLYARD LLP                 030519; #205; Order Granting 9019 Motion - (Corrective           1241-000          ($27,500.00)                                       $252,009.78
                                                                    entry for Duplicate Wire in)
05/16/2019            (30)     Arthur Gallagher & Co.               Insurance Premium Refund                                         1229-000             $148.62                                         $252,158.40
06/12/2019            1108     HUGHES, WATTERS & ASKANASE           06/10/19; #213                                                      *                                          $78,828.32             $173,330.08
                                                                    HughesWattersAskanase                            $(75,943.50)    3110-000                                                             $173,330.08
                                                                    HughesWattersAskanase                             $(2,884.82)    3120-000                                                             $173,330.08
08/13/2019            1109     KenWood & Associates, P.C.           08/12/19; #215                                                      *                                              $3,118.67          $170,211.41
                                                                    KenWood & Associates                              $(2,974.70)    3410-000                                                             $170,211.41
                                                                    KenWood & Associates                                $(143.97)    3420-000                                                             $170,211.41
10/29/2019            1110     International Sureties, LTD.         Bond Payment                                                     2300-000                                            $59.86           $170,151.55
02/12/2020            1111     JANET S. NORTHRUP                    Trustee Expenses                                                 2200-000                                          $2,391.96          $167,759.59
02/12/2020            1112     Janet S. Northrup                    Trustee Expenses                                                 2200-000                                           $958.01           $166,801.58
02/12/2020            1113     Janet S. Northrup                    Trustee Compensation                                             2100-000                                      $21,871.21             $144,930.37

                                                                                                                                    SUBTOTALS           $32,648.62             $109,583.80
                                                     Case 16-33469 Document 231 Filed
                                                                                FORM  in 2TXSB on 09/29/20 Page 23 of 29                                            Page No: 6                   Exhibit 9
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-33469-H2                                                                                     Trustee Name:                           Janet S. Northrup
 Case Name:                        THERMA-FLITE, INC.                                                                              Bank Name:                              Independent Bank
Primary Taxpayer ID #:             **-***6458                                                                                      Checking Acct #:                        ******3469
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:
For Period Beginning:              7/8/2016                                                                                        Blanket bond (per case limit):          $69,990,000.00
For Period Ending:                 9/16/2020                                                                                       Separate bond (if applicable):

       1                2                                  3                                             4                                              5                        6                       7

   Transaction       Check /                            Paid to/                Description of Transaction                          Uniform           Deposit            Disbursement                 Balance
      Date            Ref. #                         Received From                                                                 Tran Code            $                     $


02/12/2020            1114     Airgas USA, LLC                           Distribution on Claim #: 1; Amount Allowed: 2,855.96;      7100-000                                            $9.03           $144,921.34
                                                                         Claim #: 1; Distribution Dividend: 0.32;
02/12/2020            1115     Cigna c/o Wilhelmina Bergland             Distribution on Claim #: 2; Amount Allowed: 21,197.38;     7100-000                                           $66.93           $144,854.41
                                                                         Claim #: 2; Distribution Dividend: 0.32;
02/12/2020            1116     BigSteelBox Structures                    Distribution on Claim #: 4; Amount Allowed: 41,633.00;     7100-000                                          $131.46           $144,722.95
                                                                         Claim #: 4; Distribution Dividend: 0.32;
02/12/2020            1117     Motion Industries Inc Ruston Industrial   Distribution on Claim #: 6; Amount Allowed: 29,534.27;     7100-000                                           $93.26           $144,629.69
                                                                         Claim #: 6; Distribution Dividend: 0.32;
02/12/2020            1118     Endress + Hauser, Inc.                    Distribution on Claim #: 7; Amount Allowed: 11,906.54;     7100-000                                           $37.60           $144,592.09
                                                                         Claim #: 7; Distribution Dividend: 0.32;
02/12/2020            1119     Texas Workforce Commission                Distribution on Claim #: 8; Amount Allowed: 9,962.46;      5800-000                                         $9,962.46          $134,629.63
                                                                         Claim #: 8; Distribution Dividend: 100.00;
02/12/2020            1120     Salina Vortex Corp                        Distribution on Claim #: 9; Amount Allowed: 16,470.28;     7100-000                                           $52.01           $134,577.62
                                                                         Claim #: 9; Distribution Dividend: 0.32;
02/12/2020            1121     W.W. Gay Mechanical Contractor, Inc       Distribution on Claim #: 10; Amount Allowed: 35,386.00;    7100-000                                          $111.74           $134,465.88
                                                                         Claim #: 10; Distribution Dividend: 0.32;
02/12/2020            1122     Uline Shipping Supplies                   Distribution on Claim #: 11; Amount Allowed: 1,913.79;     7100-000                                            $6.04           $134,459.84
                                                                         Claim #: 11; Distribution Dividend: 0.32;
02/12/2020            1123     Pendieco, LLC                             Distribution on Claim #: 12; Amount Allowed: 3,334.59;     7100-000                                           $10.53           $134,449.31
                                                                         Claim #: 12; Distribution Dividend: 0.32;
02/12/2020            1124     PERIDOT Precision Mfg                     Distribution on Claim #: 13; Amount Allowed: 1,591.28;     7100-000                                            $5.02           $134,444.29
                                                                         Claim #: 13; Distribution Dividend: 0.32;
02/12/2020            1125     Nord Gear Corporation                     Distribution on Claim #: 14; Amount Allowed:               7100-000                                          $440.41           $134,003.88
                                                                         139,472.52; Claim #: 14; Distribution Dividend: 0.32;
02/12/2020            1126     El Dorado Water Utilities                 Distribution on Claim #: 15; Amount Allowed: 968.67;       7100-000                                            $3.06           $134,000.82
                                                                         Claim #: 15; Distribution Dividend: 0.32;
02/12/2020            1127     Hill Oil Co                               Distribution on Claim #: 16; Amount Allowed: 2,598.04;     7100-000                                            $8.20           $133,992.62
                                                                         Claim #: 16; Distribution Dividend: 0.32;
02/12/2020            1128     Kadant Johnson Inc.                       Distribution on Claim #: 17; Amount Allowed: 50,425.74;    7100-000                                          $159.23           $133,833.39
                                                                         Claim #: 17; Distribution Dividend: 0.32;

                                                                                                                                   SUBTOTALS                $0.00                $11,096.98
                                                     Case 16-33469 Document 231 Filed
                                                                                FORM  in 2TXSB on 09/29/20 Page 24 of 29                                               Page No: 7                    Exhibit 9
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-33469-H2                                                                                        Trustee Name:                           Janet S. Northrup
 Case Name:                        THERMA-FLITE, INC.                                                                                 Bank Name:                              Independent Bank
Primary Taxpayer ID #:             **-***6458                                                                                         Checking Acct #:                        ******3469
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:
For Period Beginning:              7/8/2016                                                                                           Blanket bond (per case limit):          $69,990,000.00
For Period Ending:                 9/16/2020                                                                                          Separate bond (if applicable):

       1                2                                  3                                               4                                               5                        6                        7

   Transaction       Check /                            Paid to/                  Description of Transaction                           Uniform           Deposit            Disbursement                  Balance
      Date            Ref. #                         Received From                                                                    Tran Code            $                     $


02/12/2020            1129     LEVEL 3 COMMUNICATIONS, LLC                 Distribution on Claim #: 18; Amount Allowed: 9,385.04;      7100-000                                           $29.63            $133,803.76
                                                                           Claim #: 18; Distribution Dividend: 0.32;
02/12/2020            1130     Canon Financial Services, Inc.              Distribution on Claim #: 19; Amount Allowed: 3,738.18;      7100-000                                           $11.80            $133,791.96
                                                                           Claim #: 19; Distribution Dividend: 0.32;
02/12/2020            1131     Pittsburg Winsupply                         Distribution on Claim #: 20; Amount Allowed: 29,995.95;     7100-000                                           $94.72            $133,697.24
                                                                           Claim #: 20; Distribution Dividend: 0.32;
02/12/2020            1132     Ozark Fluid Power Inc                       Distribution on Claim #: 22; Amount Allowed: 10,218.60;     7100-000                                           $32.27            $133,664.97
                                                                           Claim #: 22; Distribution Dividend: 0.32;
02/12/2020            1133     Aramark Uniform & Career Apparel, LLC       Distribution on Claim #: 23; Amount Allowed: 6,786.10;      7100-000                                           $21.43            $133,643.54
                                                                           Claim #: 23; Distribution Dividend: 0.32;
02/12/2020            1134     U.S. Bank, N.A. dba U.S. Bank Equipment     Distribution on Claim #: 24; Amount Allowed: 52,779.18;     7100-000                                          $166.66            $133,476.88
                               Finance                                     Claim #: 24; Distribution Dividend: 0.32;
02/12/2020            1135     Badlands Power Fuels, LLC                   Distribution on Claim #: 27; Amount Allowed:                7100-000                                     $118,132.50              $15,344.38
                                                                           37,411,371.00; Claim #: 27; Distribution Dividend: 0.32;
02/12/2020            1136     KWS MANUFACTURINGCOMPANY                    Distribution on Claim #: 29; Amount Allowed: 39,365.35;     7100-000                                          $124.30             $15,220.08
                               LTD.                                        Claim #: 29; Distribution Dividend: 0.32;
02/12/2020            1137     Arkansas Department of Finance and Admin.   Distribution on Claim #: 37; Amount Allowed: 1,375.68;      5800-000                                         $1,375.68            $13,844.40
                                                                           Claim #: 37; Distribution Dividend: 100.00;
02/12/2020            1138     Comptroller of Public Accounts              Distribution on Claim #: 39; Amount Allowed: 556.00;        5800-000                                          $556.00             $13,288.40
                                                                           Claim #: 39; Distribution Dividend: 100.00;
02/12/2020            1139     Internal Revenue Service                    Distribution on Claim #: 40; Amount Allowed: 999.98;        5800-000                                          $999.98             $12,288.42
                                                                           Claim #: 40; Distribution Dividend: 100.00;
02/12/2020            1140     Solano County Tax Collector                 Distribution on Claim #: 43; Amount Allowed: 12,288.42;     5800-000                                      $12,288.42                     $0.00
                                                                           Claim #: 43; Distribution Dividend: 100.00;
05/12/2020            1127     STOP PAYMENT: Hill Oil Co                   Distribution on Claim #: 16; Amount Allowed: 2,598.04;      7100-004                                            ($8.20)                  $8.20
                                                                           Claim #: 16; Distribution Dividend: 0.32;
05/12/2020            1124     STOP PAYMENT: PERIDOT Precision             Distribution on Claim #: 13; Amount Allowed: 1,591.28;      7100-004                                            ($5.02)               $13.22
                               Mfg                                         Claim #: 13; Distribution Dividend: 0.32;
05/12/2020            1118     STOP PAYMENT: Endress + Hauser, Inc.        Distribution on Claim #: 7; Amount Allowed: 11,906.54;      7100-004                                          ($37.60)                $50.82
                                                                           Claim #: 7; Distribution Dividend: 0.32;

                                                                                                                                      SUBTOTALS                $0.00            $133,782.57
                                                   Case 16-33469 Document 231 Filed
                                                                              FORM  in 2TXSB on 09/29/20 Page 25 of 29                                                  Page No: 8                  Exhibit 9
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         16-33469-H2                                                                                          Trustee Name:                           Janet S. Northrup
 Case Name:                       THERMA-FLITE, INC.                                                                                   Bank Name:                              Independent Bank
Primary Taxpayer ID #:            **-***6458                                                                                           Checking Acct #:                        ******3469
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:
For Period Beginning:             7/8/2016                                                                                             Blanket bond (per case limit):          $69,990,000.00
For Period Ending:                9/16/2020                                                                                            Separate bond (if applicable):

       1                2                                3                                           4                                                       5                       6                      7

   Transaction       Check /                          Paid to/               Description of Transaction                                 Uniform           Deposit            Disbursement                Balance
      Date            Ref. #                       Received From                                                                       Tran Code            $                     $


06/15/2020            1141     Clerk, U.S. Bankruptcy Court           060920; #229; Order to Deposit Funds Into Court                   7100-000                                         $50.82                    $0.00
                                                                      Registry
07/20/2020            1141     STOP PAYMENT: Clerk, U.S. Bankruptcy   060920; #229; Order to Deposit Funds Into Court                   7100-004                                         ($50.82)               $50.82
                               Court                                  Registry
07/20/2020            1142     Clerk, U.S. Bankruptcy Court           060920; #229; Order to Deposit Funds Into Court                   7100-000                                         $50.82                    $0.00
                                                                      Registry

                                                                                       TOTALS:                                                            $379,424.18            $379,424.18                       $0.00
                                                                                           Less: Bank transfers/CDs                                       $301,807.48              $7,000.00
                                                                                       Subtotal                                                            $77,616.70            $372,424.18
                                                                                           Less: Payments to debtors                                            $0.00                  $0.00
                                                                                       Net                                                                 $77,616.70            $372,424.18



                     For the period of 7/8/2016 to 9/16/2020                                                        For the entire history of the account between 09/07/2016 to 9/16/2020

                     Total Compensable Receipts:                       $77,616.70                                   Total Compensable Receipts:                                  $77,616.70
                     Total Non-Compensable Receipts:                        $0.00                                   Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                     $77,616.70                                   Total Comp/Non Comp Receipts:                                $77,616.70
                     Total Internal/Transfer Receipts:                $301,807.48                                   Total Internal/Transfer Receipts:                           $301,807.48


                     Total Compensable Disbursements:                 $372,424.18                                   Total Compensable Disbursements:                           $372,424.18
                     Total Non-Compensable Disbursements:                   $0.00                                   Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:               $372,424.18                                   Total Comp/Non Comp Disbursements:                         $372,424.18
                     Total Internal/Transfer Disbursements:             $7,000.00                                   Total Internal/Transfer Disbursements:                       $7,000.00
                                                  Case 16-33469 Document 231 Filed
                                                                             FORM  in 2TXSB on 09/29/20 Page 26 of 29                                                 Page No: 9                    Exhibit 9
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-33469-H2                                                                                      Trustee Name:                            Janet S. Northrup
 Case Name:                        THERMA-FLITE, INC.                                                                               Bank Name:                               Independent Bank
Primary Taxpayer ID #:             **-***6458                                                                                       Checking Acct #:                         ******3469
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                           Settlement
For Period Beginning:              7/8/2016                                                                                         Blanket bond (per case limit):           $69,990,000.00
For Period Ending:                 9/16/2020                                                                                        Separate bond (if applicable):

       1                2                                  3                                       4                                                        5                      6                        7

   Transaction       Check /                          Paid to/            Description of Transaction                                 Uniform           Deposit             Disbursement                  Balance
      Date            Ref. #                       Received From                                                                    Tran Code            $                      $


09/27/2016            (13)     Raymond Dobrosky                    Settlement of Fraudulent Transfer                                 1241-000             $6,000.00                                             $6,000.00
09/30/2016                     Integrity Bank                      Bank Service Fee                                                  2600-000                                              $0.62                $5,999.38
10/31/2016                     Integrity Bank                      Bank Service Fee                                                  2600-000                                              $9.68                $5,989.70
11/02/2016                     Integrity Bank                      Reverse bank fees                                                 2600-000                                            ($10.30)               $6,000.00
11/16/2016                     Transfer To: #*******3469           **1616; #94 Order Granting Motion to Compromise                   9999-000                                          $6,000.00                   $0.00

                                                                                       TOTALS:                                                            $6,000.00                    $6,000.00                   $0.00
                                                                                           Less: Bank transfers/CDs                                           $0.00                    $6,000.00
                                                                                       Subtotal                                                           $6,000.00                        $0.00
                                                                                           Less: Payments to debtors                                          $0.00                        $0.00
                                                                                       Net                                                                $6,000.00                        $0.00



                     For the period of 7/8/2016 to 9/16/2020                                                     For the entire history of the account between 09/27/2016 to 9/16/2020

                     Total Compensable Receipts:                     $6,000.00                                   Total Compensable Receipts:                                       $6,000.00
                     Total Non-Compensable Receipts:                     $0.00                                   Total Non-Compensable Receipts:                                       $0.00
                     Total Comp/Non Comp Receipts:                   $6,000.00                                   Total Comp/Non Comp Receipts:                                     $6,000.00
                     Total Internal/Transfer Receipts:                   $0.00                                   Total Internal/Transfer Receipts:                                     $0.00


                     Total Compensable Disbursements:                    $0.00                                   Total Compensable Disbursements:                                      $0.00
                     Total Non-Compensable Disbursements:                $0.00                                   Total Non-Compensable Disbursements:                                  $0.00
                     Total Comp/Non Comp Disbursements:                  $0.00                                   Total Comp/Non Comp Disbursements:                                    $0.00
                     Total Internal/Transfer Disbursements:          $6,000.00                                   Total Internal/Transfer Disbursements:                            $6,000.00
                                                      Case 16-33469 Document 231 Filed
                                                                                 FORM  in 2TXSB on 09/29/20 Page 27 of 29                                   Page No: 10                Exhibit 9
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-33469-H2                                                                             Trustee Name:                           Janet S. Northrup
 Case Name:                        THERMA-FLITE, INC.                                                                      Bank Name:                              Independent Bank
Primary Taxpayer ID #:             **-***6458                                                                              Checking Acct #:                        ******3469
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                          Settlement Account
For Period Beginning:              7/8/2016                                                                                Blanket bond (per case limit):          $69,990,000.00
For Period Ending:                 9/16/2020                                                                               Separate bond (if applicable):

       1                2                                  3                                         4                                           5                    6                        7

   Transaction       Check /                             Paid to/            Description of Transaction                     Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                          Received From                                                        Tran Code            $                     $


03/20/2017                     Transfer From: #*******3469            Joshua Randall Scott- Settlement Funds                9999-000           $7,000.00                                           $7,000.00
05/02/2017                     Transfer To: #*******3469              Per JSN email dated 4/25/17.                          9999-000                                       $7,000.00                  $0.00
08/14/2017            (17)     FisherBroyles, LLP                     Settlement Proceeds                                   1241-000          $16,653.51                                       $16,653.51
08/25/2017            (18)     Boyd Metals                            Settlement Funds                                      1241-000          $21,878.18                                       $38,531.69
09/05/2017            (19)     KallanderGroup, Inc.                   Settlement Check                                      1241-000           $9,356.26                                       $47,887.95
09/15/2017            (20)     Lando & Anastasi, LLP                  Settlement Funds                                      1241-000           $5,000.00                                       $52,887.95
09/29/2017                     Transfer To: #*******3469              **2817; #153: Order approving settlement with         9999-000                                      $16,653.51           $36,234.44
                                                                      FisherBroyles, LLP
10/16/2017            (23)     Rexel Holdings USA                     Rexcel Adversary Settlement funds                     1249-000          $47,100.00                                       $83,334.44
10/17/2017                     Transfer To: #*******3469              **1317: #156; Order approving settlement with         9999-000                                       $9,356.26           $73,978.18
                                                                      KallanderGroup, Inc.
10/17/2017                     Transfer To: #*******3469              **1317; #155; Order approving settlement with Boyd    9999-000                                      $21,878.18           $52,100.00
                                                                      Metals of Little Rock, Inc.
10/18/2017            (21)     Fulton Thermal Corp.                   Adversary Settlement Funds                            1241-000          $31,063.22                                       $83,163.22
10/20/2017            (25)     IPFS Corporation                       Settlement Proceeds                                   1241-000          $16,463.24                                       $99,626.46
10/24/2017            (26)     Insperity                              Settlement Funds                                      1241-000          $11,413.16                                      $111,039.62
11/08/2017            (24)     Trans Bay Steel Corp                   Settlement Funds                                      1241-000          $25,697.46                                      $136,737.08
11/22/2017                     Transfer To: #*******3469              **2117; #168; Order Granting Motion to Compromise     9999-000                                      $47,100.00           $89,637.08
                                                                      Controversy with REXEL, Inc.
11/22/2017                     Transfer To: #*******3469              **2117; #169; Order Granting Motion to Compromise     9999-000                                      $31,063.22           $58,573.86
                                                                      Controversy with Fulton Thermal Corp.
12/11/2017                     Transfer To: #*******3469              **0817; #173; Order Granting 9019 with IPFS           9999-000                                      $16,463.24           $42,110.62
                                                                      Corporation
01/11/2018                     Transfer To: #*******3469              **1417; #177; Order Granting Motion to Compromise     9999-000                                      $25,697.46           $16,413.16
                                                                      Controversy with Trans Bay Steel Corporation
01/11/2018                     Transfer To: #*******3469              **1417; #176; Order Granting Motion to Compromise     9999-000                                      $11,413.16               $5,000.00
                                                                      Controversy With Insperity, Inc.
03/01/2018                     Transfer To: #*******3469              **2818; #189                                          9999-000                                       $5,000.00                  $0.00



                                                                                                                           SUBTOTALS          $191,625.03            $191,625.03
                                                  Case 16-33469 Document 231 Filed
                                                                             FORM  in 2TXSB on 09/29/20 Page 28 of 29                                             Page No: 11                Exhibit 9
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          16-33469-H2                                                                                    Trustee Name:                           Janet S. Northrup
Case Name:                        THERMA-FLITE, INC.                                                                             Bank Name:                              Independent Bank
Primary Taxpayer ID #:            **-***6458                                                                                     Checking Acct #:                        ******3469
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                          Settlement Account
For Period Beginning:             7/8/2016                                                                                       Blanket bond (per case limit):          $69,990,000.00
For Period Ending:                9/16/2020                                                                                      Separate bond (if applicable):

      1                 2                                3                                        4                                                    5                    6                        7

  Transaction        Check /                          Paid to/            Description of Transaction                              Uniform           Deposit            Disbursement               Balance
     Date             Ref. #                       Received From                                                                 Tran Code            $                     $


                                                                                    TOTALS:                                                         $191,625.03            $191,625.03                      $0.00
                                                                                        Less: Bank transfers/CDs                                      $7,000.00            $191,625.03
                                                                                    Subtotal                                                        $184,625.03                  $0.00
                                                                                        Less: Payments to debtors                                         $0.00                  $0.00
                                                                                    Net                                                             $184,625.03                  $0.00



                     For the period of 7/8/2016 to 9/16/2020                                                  For the entire history of the account between 03/20/2017 to 9/16/2020

                     Total Compensable Receipts:                   $184,625.03                                Total Compensable Receipts:                                 $184,625.03
                     Total Non-Compensable Receipts:                     $0.00                                Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                 $184,625.03                                Total Comp/Non Comp Receipts:                               $184,625.03
                     Total Internal/Transfer Receipts:               $7,000.00                                Total Internal/Transfer Receipts:                             $7,000.00


                     Total Compensable Disbursements:                    $0.00                                Total Compensable Disbursements:                                 $0.00
                     Total Non-Compensable Disbursements:                $0.00                                Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:                  $0.00                                Total Comp/Non Comp Disbursements:                               $0.00
                     Total Internal/Transfer Disbursements:        $191,625.03                                Total Internal/Transfer Disbursements:                     $191,625.03
                                                  Case 16-33469 Document 231 Filed
                                                                             FORM  in 2TXSB on 09/29/20 Page 29 of 29                                         Page No: 12                Exhibit 9
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         16-33469-H2                                                                                 Trustee Name:                           Janet S. Northrup
Case Name:                       THERMA-FLITE, INC.                                                                          Bank Name:                              Independent Bank
Primary Taxpayer ID #:           **-***6458                                                                                  Checking Acct #:                        ******3469
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                          Settlement Account
For Period Beginning:            7/8/2016                                                                                    Blanket bond (per case limit):          $69,990,000.00
For Period Ending:               9/16/2020                                                                                   Separate bond (if applicable):

      1                 2                                3                                       4                                                 5                    6                        7

  Transaction        Check /                         Paid to/            Description of Transaction                           Uniform           Deposit            Disbursement               Balance
     Date             Ref. #                      Received From                                                              Tran Code            $                     $




                                                                                                                                                                             NET                ACCOUNT
                                                                                   TOTAL - ALL ACCOUNTS                               NET DEPOSITS                      DISBURSE               BALANCES

                                                                                                                                              $372,424.18             $372,424.18                       $0.00




                     For the period of 7/8/2016 to 9/16/2020                                              For the entire history of the case between 07/08/2016 to 9/16/2020

                     Total Compensable Receipts:                  $372,424.18                             Total Compensable Receipts:                                 $372,424.18
                     Total Non-Compensable Receipts:                    $0.00                             Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                $372,424.18                             Total Comp/Non Comp Receipts:                               $372,424.18
                     Total Internal/Transfer Receipts:            $308,807.48                             Total Internal/Transfer Receipts:                           $308,807.48


                     Total Compensable Disbursements:             $372,424.18                             Total Compensable Disbursements:                            $372,424.18
                     Total Non-Compensable Disbursements:               $0.00                             Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:           $372,424.18                             Total Comp/Non Comp Disbursements:                          $372,424.18
                     Total Internal/Transfer Disbursements:       $308,807.48                             Total Internal/Transfer Disbursements:                      $308,807.48




                                                                                                                          /s/ JANET S. NORTHRUP
                                                                                                                          JANET S. NORTHRUP
